DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Feb. 17, 2021 has been entered. Claims 1-6, 8, 10, 15-16, 18, 21, 26, 30, 32, 35-36, 38, 45 and 55 are pending. Claims 1, 15 and 30 have been amended.  Claim 28 has been cancelled. Claim 55 is new. 

Claim Objections
Claim 45 is objected to because of the following informalities:  there appears to be a typographical error as the word “is” is missing between “spirit” and “between”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites “wherein the beverage comprises between 0.05 mg/ml and 2.5 mg/ml aloe mucilaginous polysaccharides”. Such limitation is indefinite as it is not clear if the aloe mucilaginous polysaccharides are part of the Aloaceae source (e.g. wherein the Aloaceae source comprises between 0.05 mg/ml and 2.5 mg/ml aloe mucilaginous polysaccharides) or a separate component different than the Aloaceae source. 
Claim 21 recites “glycosyl-steviosides (Stevia rebaudiana), Luo Han Guo (Monk) fruit extract and any combination thereof”. Such limitation is indefinite as it is not clear if the limitation in the parentheses is a synonym for glycosyl steviosides. It is understood that Luo Han Guo is another term for Monk fruit, but it is not understood that Stevia rebaudiana is a synonym for glycosyl steviosides, and is instead a plant species that is a source for glycosyl steviosides. Therefore, it is not clear if the limitation in parenthese is required to be met. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 15-16, 18, 21, 26, 30, 32, 35-36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by Raidt, Dana (Aloe Vera Martini, Dec. 18, 2014, pages 1-24, Retrieved from Internet URL: https://helloglow.co/green-goddess-tips-thinkthin-founder-aloe-vera-martini-recipe/>) as evidenced by Ghai, Ranjeeta (“10 Best Natural Method of Food Preservation”, June 1, 2018, pages 1-14, Retrieved from Internet URL: https://foodalltime.com/10-best-natural-methods-of-food-preservation/).
Regarding claim 1, Raidt discloses a ready to drink alcoholic beverage comprising a distilled spirit, vodka, and at least one Aloaceae source, aloe vera juice (pages 7-8).
Raidt additionally discloses that the beverage includes a preservative (e.g. lime juice) (pages 7-8), as evidenced by Ghai, which discloses that lime juice is the best natural ingredient to preserve food as it contains ascorbic acid and citric acid which are naturally antibacterial and antioxidants (page 5). 

Regarding claim 2, Raidt further teaches that the beverage comprises a physiologically acceptable component. The instant spec at [0036] describes a physiologically acceptable component as a component that provides flavor, nutrients and color to the beverage and therefore as Raidt discloses cucumber, mint leaves and sugar (page 7), all of which are known to provide flavor and some sort of color, Raidt is considered to teach the beverage comprising a physiologically acceptable component. 
Regarding claims 3-5, Raidt discloses that the Aloaceae source is an Aloe L. source, specifically Aloe vera (page 8).
Regarding claim 15, Raidt discloses that the physiologically acceptable component can be a natural sweetener (e.g. sugar, commonly known as sucrose) (page 7).
Regarding claim 16, water is an optional component in claim 15 as the claims never positively recite that the physiologically acceptable component is water and therefore water is not required in the beverage. Raidt meets claim 16 by teaching that the physiologically acceptable component can be a natural sweetener (e.g. sugar, commonly known as sucrose) (page 7), as required by claim 15.
Regarding claim 18, the fruit extract is an optional component in claim 15 as the claims never positively recite that the physiologically acceptable component is fruit extract and therefore fruit extract is not required in the beverage. Raidt meets claim 18 
Regarding claim 21, as stated above, Raidt discloses that the physiologically acceptable component can be a natural sweetener, such as sucrose (e.g. sugar, which is commonly known as sucrose) (page 7). 
Regarding claim 26, herb is an optional component in claim 15 as the claims never positively recite that the physiologically acceptable component is an herb and therefore herb is not required in the beverage. Raidt meets claim 26 by teaching that the physiologically acceptable component can be a natural sweetener (e.g. sugar, commonly known as sucrose) (page 7), as required by claim 15.
Regarding claim 30, as stated above with respect to claim 1, Raidt teaches that the preservative is lime juice, which inherently has citric acid as evidenced by Ghai (page 5). 
Therefore, Raidt teaches that the preservative is citric acid.
Regarding claims 32, 35 and 36, Raidt discloses that the distilled spirit is a neutral spirit, wherein the neutral spirit is vodka (pages 7-8).
Regarding claim 38, Raidt discloses that the Aloaceae source is aloe vera juice (pages 7-8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Raidt, Dana (Aloe Vera Martini, Dec. 18, 2014, pages 1-24, Retrieved from Internet URL: https://helloglow.co/green-goddess-tips-thinkthin-founder-aloe-vera-martini-recipe/>) as evidenced by Ghai, Ranjeeta (“10 Best Natural Method of Food Preservation”, June 1, 2018, pages 1-14, Retrieved from Internet URL: https://foodalltime.com/10-best-natural-methods-of-food-preservation/) as applied to claim 1 above, and further in view of Green, Andy (Alcohol by Volume for Popular Whiskeys, Vodka, Gin, and Rum, Feb. 26, 2015, Retrieved from Internet URL: < https://www.andygreenlaw.com/general/alcohol-volume-popular-whiskeys-vodka-gin-rum/>).
Regarding claim 6, Raidt discloses the beverage as described above comprising a distilled spirit and aloe vera, but fails to specifically disclose the proof of the beverage. 
Raidt, however, discloses that the distilled beverage is vodka, preferably Grey Goose Vodka (page 7).
Green discloses many different types of alcohol and their proofs. Green discloses that many different vodkas are 80 proof and further teaches that the proof depends on the type of alcohol used (page 2). 
It would have been obvious to one of ordinary skill in the art to use an 80 proof vodka similar to what is taught by Green as Raidt discloses that 80 proof Grey Goose is recommended to make the martini and would predictably provide the martini of Raidt with the desired taste and alcohol content.
With respect to the proof of the beverage, it is well known in the art that the additional ingredients added to the vodka will further dilute the vodka, therefore resulting in a lower alcohol content and a lower proof. 
It would have been obvious to one of ordinary skill in the art to vary the amount of additional ingredients to result in a desired proof of the beverage. As taught by Green, the proof of the vodka is 80 proof, and therefore it would have been obvious to vary the amount of additional ingredients, wherein a higher amount of additional ingredients will further dilute the vodka to result in a lower proof than using a smaller amount of additional ingredients. Such concept is well understood, routine and conventional in the art and therefore an obvious variant over the prior art. 
Regarding claim 45, Raidt discloses the beverage as described above comprising a distilled spirit and aloe vera, but fails to specifically disclose the proof of the distilled spirit. Raidt further teaches that the distilled spirit is vodka, preferably Grey Goose Vodka (page 7).
Green discloses many different types of alcohol and their proofs. Green discloses that many different vodkas are 80 proof, including Grey Goose, and further teaches that the proof depends on the type of alcohol used (page 2). 
It would have been obvious to one of ordinary skill in the art to use an 80 proof vodka similar to what is taught by Green as Raidt discloses that Grey Goose, which is 80 proof and falls within the claimed range of 75 to 100, is recommended to make the martini and would predictably provide the martini of Raidt with the desired taste and alcohol content.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raidt, Dana (Aloe Vera Martini, Dec. 18, 2014, pages 1-24, Retrieved from Internet URL: https://helloglow.co/green-goddess-tips-thinkthin-founder-aloe-vera-martini-recipe/>) as evidenced by Ghai, Ranjeeta (“10 Best Natural Method of Food Preservation”, June 1, 2018, pages 1-14, Retrieved from Internet URL: https://foodalltime.com/10-best-natural-methods-of-food-preservation/) as applied to claim 1 above, and further in view of More et al. (US Patent No. 5,443,830; Aug. 22, 1995).
Regarding claim 8, Raidt discloses the beverage as described above, but fails to teach that the beverage comprises between 0.05 mg/ml and 2.5 mg/ml aloe mucilaginous polysaccharides.
Moore discloses a beverage containing aloe mucilaginous polysaccharides, wherein the mucilaginous polysaccharides provide multiple benefits to the consumer and also reduces the bitter aftertaste with respect to aloe juice (col 3 lines 1-65). Moore further teaches that the mucilaginous polysaccharides are present in the beverage in an amount from 0.001 to 0.5 wt% (col 5 lines 45-55), which is 0.01 to 5 mg/ml, thus overlapping the claimed range of 0.05 to 2.5 mg/ml. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Moore discloses that aloe mucilaginous polysaccharides are known to be provided in a beverage and reduce the bitter aftertaste of aloe juice, it would have been obvious to one of ordinary skill in the art to have the martini of Raidt comprise mucilaginous polysaccharides as taught by Moore. Doing so would yield the predictable result of providing benefits to the consumer due to the presence of mucilaginous polysaccharides as taught by Moore (col 3) while also reducing the bitter aftertaste of the aloe juice in Raidt. It further would have been obvious to include mucilaginous polysaccharides in the beverage of Raidt in a similar amount as taught by Moore as Moore discloses that such amount is suitable for reducing the bitter aftertaste of aloe juice while also providing benefits to the consumer. 


Claims 10 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Raidt, Dana (Aloe Vera Martini, Dec. 18, 2014, pages 1-24, Retrieved from Internet URL: https://helloglow.co/green-goddess-tips-thinkthin-founder-aloe-vera-martini-recipe/>) as evidenced by Ghai, Ranjeeta (“10 Best Natural Method of Food Preservation”, June 1, 2018, pages 1-14, Retrieved from Internet URL: https://foodalltime.com/10-best-natural-methods-of-food-preservation/) as applied to claim 2 above.
Regarding claim 10, Raidt discloses the beverage comprising multiple different physiologically acceptable components as described above. 
With respect to the exact amount, it would have been obvious to vary the amount of each physiologically acceptable component depending on the desired taste and alcohol content of the beverage as a higher amount of physiologically acceptable components will dilute the vodka present, therefore resulting in a beverage having a lower alcohol content. Further, adding a higher amount of sugar will give the martini a sweeter taste and adding more mint leaves will also change the taste of the martini. Therefore, it is well within the ordinary skill in the art to vary the amount of physiologically acceptable components in the beverage to result in a desired taste and alcohol content of the beverage. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of a physiologically acceptable component in the claimed amount as it continues to function as a taste enhancer (e.g. sugar) that one of ordinary skill in the art can vary through routine experimentation depending on the desired taste of the beverage, which is well understood, routine and conventional in the art.  
Regarding claim 55, Raidt teaches the beverage as described above comprising a preservative (e.g. lime juice).
Raidt teaches that the lime juice is present in an amount of 1 tablespoon (page 7). 
With respect to the exact amount, it would have been obvious to vary the amount of lime juice depending on the desired taste and alcohol content of the beverage as a higher amount of lime juice will dilute the vodka present, therefore resulting in a beverage having a lower alcohol content, while also altering the taste of the beverage. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of lime juice in the claimed amount as it continues to function as a preservative and taste enhancer.  
 
Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues that none of the prior art references teach a preservative and it would not have been obvious to add a preservative to the beverage of Raidt. 

Therefore, Raidt discloses a ready to drink beverage comprising a distilled spirit (e.g. vodka), at least one Aloaceae source (e.g. aloe vera juice), and a preservative (e.g. lime juice). 
For the reasons stated above, the 102 and 103 rejections are maintained. 



Conclusion
No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Se Notice of References cited pertaining to additional references relating to alcoholic beverages comprising aloe vera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791